            Case 1:18-cr-00457-AJT Document 173-5 Filed 05/30/19 Page 1 of 5 PageID# 1490
    From:             Bijan Kian
    Sent:             Friday, October 7, 2016 12 :31 PM
    To:               Ekim Alptekin
    Cc:               Mike Flynn                                       Mjchael F

    Subject:          Invoice
    Attach:           INVOICE second payment 1072016.pdf


    Ekim :

    Attached, please find our invoice referring to our current engagement. We appreciate your expeditious
    processing of this invoice by October 10th.

    With my best regards,

    Bijan


    Hon. Bijan R. Kian
    Vice Chairman of the Board of Directors
    Flynn Intel Group, Inc.




               HYNN :NTH GR;.)Ul' !NC.




      otice of Confidentiality
    The information contained in this communication is intended solely for the use of the individuaJ or entity
    to whom it is addressed and others authorized to receive it. It may contain confidential or Jegally privileged
    information. If you are not the intended recipient you are hereby notified that any disclosure,
    copying, distribution or taking any action in reliance on the contents of this information is strictly prohibited
    and may be unlawful. If you have received this communication in error, please notify us immediately
    by responding to this email and then delete it from your system.

    INVOICE second payment 1072016.pdf .tdf (211.8 kb)




                                                                                                       GOVERNMENT
                                                                                                         EXHIBIT
                                                                                                             33A
                                                                                                         1:18-CR-457

CONFIDENTIAL                                                                                             FIG- EDVA- 00005314
                                                                                            US_v_Kian_00001209
             Case 1:18-cr-00457-AJT Document 173-5 Filed 05/30/19 Page 2 of 5 PageID# 1491


                                                                 Flynn Intel Group, Inc.

                                                                                   INVOICE

    rLYNN L"\lTH G t1..0UP tNC
                                      t
                                      l     Date : Octob er 7, 2016
 Lt. General Michael T. Flynn
United States Army (R)
                                      f Invoice Number: FIGINTEL 2- CONF-1072016
 Chairman of the Board of Directors
 And Chief Executive Officer

The Honorable Bijan R. Kian
                                      l Submitted to:
 Vice Chairman of                     I Mr. Ekim Al p te kin
 the Board of Directors               t INOVO BV.
                                      I
                                      ' The Neth e rl a nds

                                            DESCRIPTION OF SERVICES:

                                            CONFIDENCE PROJ ECT

                                                                           TOTAL INVOICE AMOUNT
                                                                                $200,000.00
                                                                   TWO HUNDRED THOUSAND DOLLARS

                                                                         Payment due by 10/10/2016
                                                                           Wire Transfer information

                                            CONTACT: FLYNN INTEL GROUP, I NC.
                                            Bank of Am erica
                                            ACCT Nu mber:




                                      !:·   Routing Number:
                                      1Wires:
                                      ),: SWIFT CODE:

                                      I     Michael .
                                      \: Controller
                                      t

                                                                                                         GOVERNMENT
                                                                                                           EXHIBIT
                                                                                                             33B
                                                                                                          1:18-CR-457

                                                         Al exa ndria, Virginia,




CONFIDENTIAL                                                                                              FIG- EDVA- 00005315

                                                                                                   US_v_Kian_00001210
         Case 1:18-cr-00457-AJT Document 173-5 Filed 05/30/19 Page 3 of 5 PageID# 1492
    From:              Bijan Kian
    Sent:              Tuesday, October I I , 2016 4 :3 8 PM
    To:                Michael F
    Cc:                Ekim Alptekin                                Michael Flynn

    Subject:           Wire Transfer to INOVO BY


    Michael :

    Please initiate and execute a wire transfer in the amount of $40,000 (Forty Thousand dollars) From Flynn Intel
    Group, Inc. account to the order of !NOVO as soon as Mr. Alptekin sends us an invoice for consulting services
    that he is providing to FIG on the Confidence project.

    I am copying Mr. Alptekin on this email with a request for his kind action on sending us the invoice.


    Thank you,


    BK

    Hon. Bijan R. Kian
    Vice Cha;,man of the Board of Directors
    Flynn In/el Group, Inc.




                HYNN !NT~L GRGUJ' INC .




      otice of Confidentiality
    The information contained in this communication is intended solely for the use of the individual or entity
    to whom it is addressed and others authorized to receive it. It may contain confidential or legally privileged
    information . If you are not the intended recipient you are hereby notified that any disclosure,
    copying, distribution or taking any action in reliance on the contents of this information is strictly prohibited
    and may be unlawful. If you have received this communication in error, please notify us immediately
    by responding to this email and then delete it from your system .




                                                                                                       GOVERNMENT
                                                                                                         EXHIBIT
                                                                                                             33C
                                                                                                         1:18-CR-457

CONFIDENTIAL                                                                                             FIG- EDVA- 00005360

                                                                                            US_v_Kian_00001216
                Case 1:18-cr-00457-AJT Document 173-5 Filed 05/30/19 Page 4 of 5 PageID# 1493
                                                                                            Bus Platinum Privileges

    Bank of America~
    l-'h B::ix l,\~l" -!
     (N~1:'1Jj1: i :..;)n . n~~   I!:=X~t;
                                                                                                    Customer service information




                                                                                             ··ot   banl-;cfarnerica.com
       FLYNN INTEL GROUP INC
                                                                                             ~      !·k,1k of Americ<,. N.A
                                                                                                    P.O. 8ox25 118
                                                                                                    Tampa, F:.. H6?.2·S 1·1g




    Your Business Fundamentals Checking
    Bus Platinum Privileges
    for October 1, 2016 to October 31, 2016                                                 Account number: 4350 3090 6215
    FLYNN INTEL GROUP INC

    Account summary
    Beginning ba lance on October 1, 2016                                               # of deposits/credits: 4
    Deposits and other credits                                                          # of withdrawals/debits: 30

    Withdrawals and other debits                                                        # of items-previous cycle' : 10
    Checks                                                                              # of days in cycle: 31
    Service fees                                                                        Average ledger balance:
    Ending ba !~nc~ on Odob~r 3 1, 2016                                                 ' Includes checks paid,depas ited items&other debits




                                                                                                                                   GOVERNMENT
                                                                                                                                     EXHIBIT
                                                                                                                                               34
                                                                                                                                        1:18-CR-457



                   Show your #troopthanks
                  We're helping veterans trans ition back to civilian life with financial education, career opportunities and
                  support of military nonprofit organizations around the country.

                  Join us! Tag photos and messages with #troopthanks, or visit bankofamerica.com/militarysupport


                  1;)201G13znk of A111r-r1c,i Cc1f!K •1 .it1c,n                                                   5SM-07 l(,.(XJ98.13   ! ARMT9ML7


    PULL: E CYCLE: 47              SPEC: E DELIVERY: E TYPE:      IMAGE: I BC : VA


CONFIDENTIAL                                                                                                                        FIG- EDVA- 00000170

                                                                                                                US_v_Kian_00001172
           Case 1:18-cr-00457-AJT Document 173-5 Filed 05/30/19 Page 5 of 5 PageID# 1494

                                                                                                                                                                                                                                                                                             Your checking account
    FLYNN INTEL GROUP INC I Account ff                                                                                      I October 1, 2016 to October 31, 2016




    Deposits and other credits
    Date         Description                                                                                                                                                                                                                                                                                                                                                          Amount

    10/1 1/ 16   WIRE TYPE:INTL IN DATE:161011 TIME:1001 ET TRN:2016101100393043                                                                                                                                                                                                                                                                                                 185,000.00
                                        ORIG:1/KAMIL EKIM ALPTEKIN




    Withdravvals and other debits


    10/ 17/ 16   WIRE TYPE:INTL OUT DATE:161017 TIME:0513 ET TRN:2016101700060000 SERVICE                                                                                                                                                                                                                                                                                        -40,000.00
                            BNF:INOVO BV
                                                   CONSULTANCY FEE CONFIDENCE PROJECT




                                        Banking at your fingertips
                                       Our Mobile Banking app 1 can help you gain more control.
                                      Text BizAPP to 226526 to download th e app.;; By texting us. you agree to receive an
                                      automated text message reply. Not a cond ition of purchasing any products or services.
           TIP OF THE MONTH
                                      ' Th~ Mot-ne &inking ar,p 1~ ,w;,,l~ble 111: iPa<1. ,Phonr,. and And,cid d".·1ir.~·,.' Fe: th~ texw,e,sag~. sup1>~1tf!J,·a, 11~1, lnr.lude. Allt~I. Art, T C~llul,1•
                                      One. 1-M,;bil<, Vir£i" l,M,11~. US ( eilu!.u.Verizon W1r•::e;; M~s.ige. and r.l,\1,1 r;,tesm.y ~11ply T~"blOP \<l 22652& toc..r,c-•l,,n,i 1.e"t HELP to
                                      226526fo, h~lp AR6MRC<W I ')S .-l-02-16-04 1.HJ
                                   ,.,,.....,.,....,..•.•-""'ff,.,...,,..,...,.,..,.......,.....,,....,....,...,..,.,,.,,.,,...N'ff,"...,........ ..   f'IVo°...,..,..,, .. ,.,..,... •• " " " " '...,..,.....""""',.,.,..,....·.""""'"'"""".....,..,..,..,.. NY"... ",.,..,..... ... ,...,..,...._., ••   ,...,..,.,.,vvy.•.--.-.............~ -.-~   -.wr,-,.,..,..... ... ~ .·-~   ··=



CONFIDENTIAL                                                                                                                                                                                                                                                                                                                                                   FIG- EDVA- 00000172

                                                                                                                                                                                                                                                                                                                                US_v_Kian_00001174
